DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-9, 11-15, 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9, 11-15 17-18 of U.S. Patent No 11,082,559 (Patent ‘559). Although, the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection.

The claim mapping is as follows.
Current Application
1. A method of managing call traffic at a virtual assistant server, the method comprising: 








identifying, by the virtual assistant server, with a model, based on one or more call parameters corresponding to a call redirected from an interactive voice response server, an intelligent communication mode to route the redirected call to; determining, by the virtual assistant server, when to override the intelligent communication mode identified by the model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; and 
routing, by the virtual assistant server, the redirected call to the intelligent communication mode, wherein the routing further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.

7. A virtual assistant server that manages call traffic, the virtual assistant server comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to:






 
identify with a model , based on one or more call parameters corresponding to a call redirected from an interactive voice response server, an intelligent communication mode to route the redirected call to; determine when to override the intelligent communication mode identified by the model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; and route the redirected call to the intelligent communication mode identified by the model based on the one or more call parameters, wherein the route the redirected call further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.


13. A non-transitory computer-readable medium having stored thereon instructions for managing call traffic which when executed by a processor, causes the processor to: 






identify with a model, based on one or more call parameters corresponding to a call redirected from an interactive voice response server, an intelligent communication mode to route the redirected call to; determine when to override the intelligent communication mode identified by the model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; and route the redirected call to the intelligent communication mode identified by the model based on the one or more call parameters, wherein the route the redirected call further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.

Patent ‘559
1. A method of managing call traffic at a virtual assistant server, the method comprising: 

receiving, by the virtual assistant server, a web request from a virtual assistant interactive voice response server with one or more call parameters corresponding to a call redirected from an interactive voice response server to the virtual assistant interactive voice response server;
 inputting, by the virtual assistant server, the one or more call parameters to a predictive model which identifies, based on the one or more call parameters, an intelligent communication mode to route the redirected call to; determining, by the virtual assistant server, when to override the intelligent communication mode identified by the predictive model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; 
routing, by the virtual assistant server, the redirected call to the intelligent communication mode, wherein the routing further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.

7. A virtual assistant server that manages call traffic, the virtual assistant server comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to:
 receive a web request from a virtual assistant interactive voice response server with one or more call parameters corresponding to a call redirected from an interactive voice response server to the virtual assistant interactive voice response server; 
input the one or more call parameters to a predictive model which identifies, based on the one or more call parameters, an intelligent communication mode to route the redirected call to; determine when to override the intelligent communication mode identified by the predictive model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; and route the redirected call to the intelligent communication mode identified by the predictive model based on the one or more call parameters, wherein the route the redirected call further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.


13. A non-transitory computer-readable medium having stored thereon instructions for managing call traffic which when executed by a processor, causes the processor to: 
receive a web request from a virtual assistant interactive voice response server with one or more call parameters corresponding to a call redirected from an interactive voice response server to the virtual assistant interactive voice response server; 
input the one or more call parameters to a predictive model which identifies, based on the one or more call parameters, an intelligent communication mode to route the redirected call to; determine when to override the intelligent communication mode identified by the predictive model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; and route the redirected call to the intelligent communication mode identified by the predictive model based on the one or more call parameters, wherein the route the redirected call further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.




Claims 1, 7 and 13 of the instant application are identical with the exception of the narrower claim limitation of "receiving, by the virtual assistant server, a web request from a virtual assistant interactive voice response server with one or more call parameters corresponding to a call redirected from an interactive voice response server to the virtual assistant interactive voice response server" as claimed in patented claims 1, 7 and 13. Parent Patent has narrower claim limitation instead of the broader claim limitation in instant application. Further, claims 1-3, 5-9, 11-15, 17-18 of the instant applications are identical to patented claims 1-3, 5-9, 11-15, 17-18.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the Patent ‘559. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.              
Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined, via search and review of prior art submitted on the originally filed IDS with parent case, that the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 1, 7 and 13, particularly: identifying, by the virtual assistant server, with a model, based on one or more call parameters corresponding to a call redirected from an interactive voice response server, an intelligent communication mode to route the redirected call to; determining, by the virtual assistant server, when to override the intelligent communication mode identified by the model to a different intelligent communication mode when a fulfillment parameter of at least one previous call correlated to the call based on the one or more call parameters of the call indicated a prior resolution failure; and routing, by the virtual assistant server, the redirected call to the intelligent communication mode, wherein the routing further comprises routing the redirected call to the intelligent communication mode when the determining does not identify the override and to the different intelligent communication mode when the override is identified.
Claims 2-6, 8-12 and 14-18 are objected to for being dependent on a rejected base claim.

The closest prior art:
	Ramanujaiaha et al.  (US 9762733) discloses a system for recommending a communication medium for interacting with a customer of a contact center, the system includes: a processor; and memory, wherein the memory has stored therein instructions that, when executed by the processor, cause the processor to: detect a first interaction via a first medium with the customer; identify a plurality of communication mediums based on constraints for determining one or more candidate communication mediums that are different from the first medium for a second interaction with the customer; for each communication medium of the candidate communication mediums, estimate an expected value to be obtained by utilizing the communication medium for the second interaction; and select a particular communication medium of the candidate communication mediums based on the estimates for establishing the second interaction via the selected communication medium. However, fails to disclose the subject matter as recited above in independent claims.
	Karp et al. (US 10630840) discloses a system for transitioning a telephony or in-person servicing to an artificial intelligence (AI) chat session is disclosed. The system may receive a phone call from a user device associated with a user, and transmit a voice request for personally identifiable information associated with the user. The system may also receive and authenticate the requested personally identifiable information and, in response, generate an authentication token. The system may further receive a servicing intent from the user device, and generate a corresponding servicing intent token. Also, the system may generate an API call to an AI chatbot model, transmit the authentication token and the servicing intent token to the AI chatbot model, and map the servicing intent token to a stored servicing intent. Finally, the system may transmit a message to the user device via the AI chat session. However, fails to disclose the subject matter as recited above in independent claims.
	Dhan et al. (US 10419610) discloses a telephone subnet crawler is used to access automated telephone response systems and index the information, contents and structure contained therein. A database of the information, contents and structure of a plurality of automated telephone response systems is created by the telephone subnet crawler. A user interface provides a waiting party with direct access to the information, contents and structure of the automated telephone response systems contained in the database. Where an automated telephone response system requires user input, the user interface calls the automated telephone response system and navigates to the node requiring user input, provides the user input and displays the results to the user. Where an automated telephone response system connects to an operator, the user interface calls the automated telephone response system, navigates to the node for an operator, and when an operator is detected, calls the user at a user provided callback number. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTIM G SHAH/Primary Examiner, Art Unit 2652